Title: From John Adams to C. W. F. Dumas, 17 March 1781
From: Adams, John
To: Dumas, Charles William Frederic



Dear Sir
Leyden. March. 17. 1781

I received this Morning, your Favour of the 16. inclosing a polite Letter from the Duke de la Vauguyon.
I hope to receive another from you this Evening, and that it will contain an Account of the Fate of my Memorial. Has it been laid before their high mightinesses or not? And what was done with it? Pray, has the president, by the Constitution of this Country, a right to pocket, Suppress, or deliver to the Statholder, Papers addressed to their High Mightinesses?
Is the delusion almost over? When will man kind cease to be the Dupes, of the insidious Artifices of a British minister, and Stockjobber. Peace, is a Tub, easily thrown out, for the Amusement of the Whale, while the Minister opens his Budjet, concerts his Taxes, and contracts for his Loan, and it never fails to be taken for a Fish.
This is the best Place for Business, in the World. I have written my Name, 8 or 9 thousand Times to papers, Since I Saw you. Pray do you know if Mr. de Neufville has any person at the Hague to dispose of my Obligations? If he has not, will you think of a proper Person, as a Broker, or Undertaker, or both, and inform me? I am with great Esteem, your sert
